tcmemo_2007_278 united_states tax_court estate of charles whittaker wright deceased valerie wright-ballin administratrix and betty j wright deceased petitioners v commissioner of internal revenue respondent docket no filed date gary h kuwada and steve mather for petitioners wesley j wong for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in income_tax of dollar_figure against petitioners for the tax_year based on respondent’s position that charles whitaker wright and betty j wright hereinafter petitioners erroneously excluded from gross_income settlement proceeds of dollar_figure pursuant to sec_104 we find that respondent’s determination was in error regarding dollar_figure of the amount in dispute findings_of_fact petitioners were married and filed a joint federal_income_tax return for respondent issued a notice_of_deficiency to petitioners on date petitioners timely petitioned this court at the time they filed the petition petitioners resided in los angeles california mr wright died on date at the age of mrs wright had died on date their daughter was appointed as the administratrix of her parents’ estates by the superior court of california for the county of los angeles in the mid-1960s mr wright organized marvin engineering co inc mec a california corporation with marvin gussman and gerald friedman mec’s primary business was making parts for the aerospace and defense industries mr gussman served as the president and chief_executive_officer and mr friedman served as the chief financial officer mr wright was an engineer for mec and worked in production and the development of new products mr wright was also a director of mec 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in mr wright decided he wanted to leave mec a dispute arose because mr wright believed that he owned percent of the outstanding shares of mec while mr gussman and mr friedman believed he owned only percent mr wright also believed that mec had paid mr gussman and mr friedman disproportionately larger bonuses than it had paid him the corporate records of mec reflect that mr wright was a 10-percent_shareholder because he owned shares of mec’s outstanding shares of common_stock mr wright was emotionally distraught by the discrepency between his understanding and the corporate records mr wright engaged the law firm of paul hastings janofsky walker paul hastings and began a lengthy effort to extract a resolution from mec and the other shareholders that would provide a significant payment to him tolliver besson and john burns of paul hastings represented mr wright in negotiating with mec and the other shareholders by date mr burns was engaged in settlement negotiations on behalf of mr wright mr burns prepared two draft agreements as part of the negotiations the first was dated date it outlined a settlement including a dollar_figure million stock buyout and a payment of dollar_figure million for emotional distress it did not contain any reference to the underpayment of compensation the second draft agreement was dated date it was similar to the first but it provided different terms regarding the timing of the payments when these proposals proved unsuccessful mr besson took over control of the negotiations in date he directed that a memorandum be prepared by other lawyers at paul hastings this memorandum discussed potential causes of action that mr wright might have against mr gussman and mr friedman including a claim for intentional infliction of emotional distress regarding the intentional infliction of emotional distress the memorandum included the following at a minimum as a result of messrs gussman’s and friedman’s fraudulent wrongful actions and self- dealing and refusal to permit mr wright to inspect the books_and_records of mei sic mr wright has suffered substantial emotional distress the memorandum further stated that a claim for intentional infliction of emotional distress might be unlikely to result in damages in litigation unless fraud by the other former shareholders was established a subsequent draft memorandum of agreement was dated date this draft treated in greater detail certain intellectual_property that mr wright sought to have assigned to him mr wright’s employment with mec and other matters it provided for dollar_figure million in settlement of claims for personal injury like the prior draft agreements it was never finalized in negotiations it appeared the other shareholders were intentionally delaying to force mr wright to capitulate because of legal costs mr besson observed that the stress of the dispute was affecting mr wright physically mr wright’s dilemma was that bringing suit would be even more expensive for him although bringing suit appeared to be the only means likely to force a settlement in a letter to mr wright dated date mr besson discussed the likelihood of forcing a settlement short of litigation in date a draft complaint was prepared this complaint included a cause of action for the intentional infliction of emotional distress a complaint was never filed because mr besson and mr friedman negotiated an agreement on behalf of mr wright mec and the other shareholders this agreement was documented in a memorandum of agreement dated date but not finalized until date each item of payment in this agreement was negotiated separately in addition to the memorandum of agreement other documents were executed as a part of the settlement these included a general release agreement an option agreement a consent of spouse a bill of sale payment instructions and termination of escrow mr wright’s resignation of office in mec and a receipt in which mr wright acknowledged receipt of dollar_figure in date and dollar_figure in in settlement of claims for personal injuries suffered by mr wright and his spouse the memorandum of agreement provided that mec would receive an option to purchase all of mr wright’s shares for dollar_figure million if exercised before date or dollar_figure million if exercised before date mr wright would receive dollar_figure million in revenue bonds for settlement of compensation claims mr wright would receive dollar_figure in cash for personal injuries he and his spouse suffered in addition to dollar_figure which he had received in and the titles to three automobiles would be transferred to mr wright for mec issued a form 1099-misc miscellaneous income to mr wright showing nonemployee compensation of dollar_figure and a form_w-2 wage and tax statement showing wages of dollar_figure there are discrepancies among the agreement the cash receipt and the form 1099-misc regarding the amount for personal injuries in the notice_of_deficiency for respondent determined increased taxable_income of dollar_figure and adjusted_itemized_deductions the adjustments to itemized_deductions are purely computational and depend on the primary_adjustment the dollar_figure amount is consistent with the form 1099-misc plus the total value of dollar_figure stated on the bill of sale transferring the three automobiles from mec to mr wright although dollar_figure does not coincide with any of the settlement documents in the record as noted above petitioners have not contested that this is the amount_paid for personal injuries the transfers of the automobiles are not stated in the memorandum of agreement to be part of the personal injury settlement rather they are separately listed in that document opinion the controversy concerns whether petitioners may exclude from gross_income under sec_104 a portion of the settlement proceeds they received from mec a corporation of which mr wright was one of the founding shareholders and a long- term employee i general rules except as otherwise provided gross_income for the purpose of calculating federal_income_tax includes all income from whatever source derived sec_61 this definition is sweeping in scope and exclusions from income are to be narrowly construed see 515_us_323 further exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 the statute and the regulations provide that compensation_for services including 2no question has been raised with respect to the burden_of_proof or production under sec_7491 severance or termination pay is expressly encompassed within the definition of gross_income see sec_61 sec_1 a income_tax regs sec_104 provides for an exclusion_from_gross_income for certain payments received as compensation_for injuries or sickness specifically sec_104 a provides in part sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations under sec_104 provide that the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs 3the amendments to sec_104 by the small_business job protection act of publaw_104_188 sec 110_stat_1838 do not apply because the amendments are effective for amounts received after date in commissioner v schleier supra the u s supreme court established a two-prong test for determining whether a taxpayer is eligible to exclude income under sec_104 the taxpayer must demonstrate that the underlying cause of action giving rise to recovery is based upon tort or tort-type rights and that the damages were received on account of personal injuries or sickness id pincite where amounts are received pursuant to a settlement agreement the nature of the claim underlying the damage award rather than the validity of the claim determines whether damages are excluded under sec_104 504_us_229 the nature of the claim is generally ascertained by considering the facts and circumstances surrounding the settlement agreement knoll v commissioner tcmemo_2003_277 ii contentions of the parties petitioners contend that the settlement documents reflecting arm’s-length negotiations and the separately negotiated payments speak for themselves as to their purpose in other words a portion of the settlement was earmarked for personal injuries as had been negotiated from the outset and this payment was intended for that purpose by the payors petitioners also maintain that intentional infliction of emotional distress is a tort or tort-like claim citing united_states v burke supra pincite and california law finally petitioners assert that the portion of the settlement in dispute was paid for personal injuries or sickness as reflected in the settlement agreement respondent does not contest that under california law intentional infliction of emotional distress is a tort for purposes of united_states v burke supra rather respondent maintains that the settlement agreement is not reflective of the true intent behind the payment respondent asserts that this was a business dispute and that under california law a claim for intentional infliction of emotional distress could never have been sustained in litigation therefore respondent reasons that personal injury was not the motivation for any portion of the payments to mr wright iii analysis it would have been difficult to sustain a cause of action for the intentional infliction of emotional distress however the same could be said for the assertion of 40-percent ownership by mr wright’s counsel in the negotiations which led to the settlement in question there is also little direct evidence of physical harm to mr wright it is uncontested that he suffered severe emotional distress as a result of the shock of learning that his longstanding business partners rejected his deeply held belief that he was the 40-percent owner of mec but he rejected advice to see a physician regardless under the law controlling in it is not necessary for petitioners to establish physical harm rather it is the intent of mec in making the payment that controls in this situation there are several facts which cause us to find that the intent in this case is consistent with the terms of the settlement agreement first the record establishes that amounts for three key causes of action were each separately negotiated second a significant portion of the settlement was paid for undercompensation and most of it for the option to buy mr wright’s stock this is not a case where the entire settlement amount was recharacterized at a late point in negotiations to achieve a favorable tax result for the payee cf knoll v commissioner supra a claim for emotional distress was a part of the negotiation throughout third mr wright was actually emotionally distressed because of the position taken by his fellow shareholders and his belief that he was being defrauded had his counsel been able to establish fraud in litigation against mec’s other shareholders it is plausible that mr wright would have had a recovery for the intentional infliction of emotional distress given these circumstances the record simply does not support ignoring the negotiated agreement which is the basis for the distinct types of payments to mr wright thus because the memorandum of agreement did not designate the transfer of the automobiles as part of the consideration for the emotional distress claim we find that dollar_figure of the amount in dispute is not excludable under sec_104 we do however hold that dollar_figure is so excludable to reflect the foregoing decision will be entered under rule
